FILED
                            NOT FOR PUBLICATION                             AUG 09 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT J. COLE,                                  No. 11-35814

              Plaintiff - Appellant,             D.C. No. 4:10-cv-00068-SEH

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security Administration,

              Defendant - Appellee.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted August 7, 2012 **
                               Seattle, Washington

Before: GRABER, RAWLINSON, and BLACK ***, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Susan H. Black, Senior United States Circuit Judge for
the Eleventh Circuit, sitting by designation.
      Appellant Robert J. Cole (Cole) challenges the district court’s judgment

upholding the Commissioner of Social Security’s denial of Cole’s application for

supplemental security income. We affirm the district court’s judgment.

      Because the Administrative Law Judge’s (ALJ) decision was supported by

the medical evidence and was consistent with the conclusions of Cole’s treating

doctors, there was no need to provide clear and convincing reasons for rejecting the

treating doctor’s opinions. See Turner v. Comm’r of Soc. Sec., 613 F.3d 1217,

1223 (9th Cir. 2010) (noting that “the ALJ need not provide ‘clear and convincing

reasons’ for rejecting [a doctor’s report]” where the ALJ did not reject the doctor’s

opinions).

      Because Cole does not point to any conflicting medical evidence, the ALJ’s

finding that Cole was not disabled due to his visual impairments was reasonably

supported by the objective medical evidence. See Batson v. Comm’r of Soc. Sec.

Admin., 359 F.3d 1190, 1196 (9th Cir. 2004) (recognizing that “we may not

substitute our judgment for that of the ALJ. . . .”) (citation omitted).

      Based on Cole’s daily activities, the ALJ provided the requisite specific

findings in rejecting Cole’s testimony concerning the severity of his symptoms.

See Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012); see also Bray v.

Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009) (“In reaching a


                                            2
credibility determination, an ALJ may weigh inconsistencies between the

claimant’s testimony and his or her conduct, daily activities, and work record,

among other factors.”) (citation omitted).

      The ALJ’s hypothetical to the vocational expert properly included Cole’s

limitations that were supported by substantial evidence in the record. See

Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009); see also

Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006) (“The ALJ . . . is free to

accept or reject restrictions in a hypothetical question that are not supported by

substantial evidence. . . .”) (citation and internal quotation marks omitted).

      AFFIRMED.




                                             3